The only complaint made is that we failed to discuss the matter of accomplices. The question of accomplices or accomplice testimony was not raised in any way in the trial court. The only way in which we would consider it at this time would be as to the sufficiency of the testimony. In view of the motion we have again examined the record and find that the conviction is amply supported by the testimony of Bessie Bodkin and her mother, neither of whom appear to have had anything to do with the liquor, the transportation of which constitutes the offense charged against appellants.
The motion for rehearing will be overruled.
Overruled.